DETAILED ACTION
In Reply filed on 07/26/2022, claims 1-7 and 9-20 are pending. Claims 10-20 are withdrawn based on restriction requirement. Claim 8 is cancelled. Claims 1 and 9 are currently amended. Claims 1-7 and 9 are considered in the currently Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to the specification have been withdrawn based on the Applicant’s amendment. 
Previous 35 USC 101 rejections of claims 1-7 have been withdrawn based on the Applicant’s amendment. 
35 USC 102 rejections of claims 1 and 6-8 as anticipated by El-Wardany have been withdrawn based on the Applicant’s amendment. However, new 35 USC 103 rejection have been established. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0198246 (“El-Wardany et al” hereinafter El-Wardany) and US2018/0071987 (“Tsumuraya et al” hereinafter Tsumuraya). 
Regarding Claim 1, El-Wardany teaches an additive manufacturing system ([0007]), comprising: 
an additive manufacturing apparatus ([0007], the system includes an additive manufacturing device) including a material feed ([0026], additive manufacturing device includes a feeder) configured to receive feedstock material to be used in additive manufacturing of an object ([0017], variety of materials can be deposited as a raw material by the feeder); 
an X-ray system ([0007], a first sensor device which includes an X-ray source and X-ray detector [0029]) configured to monitor the feedstock material ([0041, process sensing, which includes the use of X-ray source and X-ray detector determine physical properties of the component in the formation state), the X-ray system further configured to provide material data corresponding to the feedstock material ([0015], real time X-ray assessment model and associated algorithms for measurements of metal intensity is performed which implies the X-ray system is capable of providing data and performing these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.); and 
control circuitry (Figure 1, computer device 101 includes processors 102 which can also refer to as a processing circuit [0023]) configured to: extract one or more feedstock properties from the material data (Figure 1, database 109 stored various data structures and variables [0024] and collected data can be analyzed by the computer device [0030]); correlate the one or more feedstock properties with one or more manufacturing outcomes responsive to manufacturing the object ([0030], the resulting output is directed to a system for readjusting powder alloying elements in the next deposited layer as well as means for feeding data forward and back (e.g., closed loop control) for continuous adaptability and alloy element corrections); and trigger one or more corrective actions responsive ([0026], compute device performs real time adjustments of raw material composition in a feed forward and/or feed backward manner in response to the parameters and signals of the real time X-ray assessment model [0030]) to a detection of a feedstock property correlated to an unfavorable manufacturing outcome based on an identified correlation between the one or more feedstock properties and the one or more manufacturing outcomes ([0047], the computer device and the additive manufacturing device provide an in situ sensor analysis of the component by comparing an actual composition of the at least one first byproduct portion to an expected composition range stored in the memory to compensate for the variance in actual alloy composition). El-Wardany fails to explicitly teach an X-ray system configured to monitor the feedstock material before delivery of the feedstock material to a platform upon which the object is to be manufactured. 
However, Tsumuraya teaches an X-ray system (Figure 2, inspecting unit 16 comprises an X-ray inspecting device) configured to monitor the feedstock material before delivery of the feedstock material to a platform upon which the object is to be manufactured ([0120], inspecting device that performs inspecting of the material for the additive manufacturing that is contained in the material supply tank 11, which implied it starts monitoring the feedstock material before it is delivery to a build platform).
El-Wardany and Tsumuraya are considered to be analogues to the claimed invention because both are in the same field of real-time detecting and monitoring defects within an object produced during the additive manufactured process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the X-ray system as taught by El-Wardany with the X-ray system configured to monitor the feedstock material before delivery of the feedstock material to a platform as taught by Tsumuraya to acquire projection data relating to the interior of the material for additive manufacturing contained in the material supply tank and analyze this projection data to detect defects such as vacant holes or the like present in the interior of the material for the additive manufacturing ([0120]). 
Regarding Claim 6, the combination of El-Wardany and Tsumuraya teaches the additive manufacturing system of claim 1, wherein the one or more manufacturing outcomes comprise mechanical properties of the object (El-Wardany, [0036], in situ physical properties or material parameters, such as hardness, local strain, and density are measured continuously or periodically to determine if any compositional defects are present and whether corrective actions are necessary [0037]). 
Regarding Claim 7, the combination of El-Wardany and Tsumuraya teaches the additive manufacturing system of claim 1, wherein the control circuitry is further configured to correlate one or more powder characteristics with the one or more manufacturing outcomes in at least substantially real-time as powder is fed to the material feed (El-Wardany, Figure 2 and [0053], compute device is configured to feed forward and back the at least one corrective action to initial or preceding three-dimensional object production in real time to generate an updated three-dimensional object production based on the defects of the in situ physical properties [0037]).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US2020/0198246 (“El-Wardany et al” hereinafter El-Wardany) and US2018/0071987 (“Tsumuraya et al” hereinafter Tsumuraya) as applied to claim 1 above, and further in view of Additive Manufacturing Powder Feedstock Characterization using X-ray Tomography (“Bernier et al” hereinafter “Bernier”), as cited in 12/17/2021 IDS.
Regarding Claim 2, the combination of El-Wardany and Tsumuraya teaches the additive manufacturing system of claim 1, wherein the feedstock material includes a powder ([0015], readjusting of powder alloying elements in the next deposited layer implies the present of powder in the feedstock material). The combination fails to teach one or more feedstock properties comprise at least one of a particle size, a humidity of the powder, an indicator of gas inclusions of particles of the powder, and a level of hybridization of the powder.  
However, Bernier teaches X-ray system can be used to monitor feedstock characterization such as particle size (Page 158, column 2, lines 19-20). 
El-Wardany, Tsumuraya and Bernier are considered to be analogous to the claimed invention because both are in the same field of using X-ray system to real-time detecting and monitoring an object produced during the additive manufactured process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the X-ray system as disclosed by the modified El-Wardany by the X-ray system that measure the particle size as taught by Bernier because the result of the combination would have been similar and predictable. See MPEP 2143 (I)(B).
Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0198246 (“El-Wardany et al” hereinafter El-Wardany) and US2018/0071987 (“Tsumuraya et al” hereinafter Tsumuraya) as applied to claim 1 above, and further in view of US2020/0333295 (“Schiffres et al” hereinafter Schiffres).
Regarding Claim 3, the combination of El-Wardany and Tsumuraya teaches the additive manufacturing system of claim 1. El-Wardany further teaches compute device performs real time adjustments of raw material composition in a feed forward and/or feed backward manner in response to the parameters and signals of the real time X-ray assessment model ([0026] and [0030]), but the combination does not teach wherein the control circuitry is configured to implement a machine learning system configured to correlate multiple different input factors with the one or more manufacturing outcomes responsive to manufacturing the object.
However, Schiffres teaches the control circuitry ([0013], the present technology encompasses a feedback and/or feedforward processing technique to control processing) is configured to implement a machine learning system ([0215]) configured to correlate multiple different input factors with the one or more manufacturing outcomes responsive to manufacturing the object ([0215], machine learning systems may be used to implement various aspects of the signal processing and control).
El-Wardany, Tsumuraya and Schiffres are considered to be analogous to the claimed invention because both are in the same field of real-time detecting and monitoring defects within an object produced during the additive manufactured process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as disclosed by the modified El-Wardany by the system with machine learning system as taught by Schiffres to implement various aspects of the signal processing and control ([0215]). Furthermore, the result of the combination would have been similar and predictable. See MPEP 2143 (I)(A).
Regarding Claim 4, the modified El-Wardany teaches the additive manufacturing system of claim 3. El-Wardany further teaches computer device con communicate vi interface such as controller area network or local interconnect network ([0026]) but the combination fails to teach wherein the machine learning system comprises a neural network system.  
However, Schiffres teaches the machine learning system comprises a neural network system ([0215]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the system using controller area network or local interconnect network as disclosed by the modified El-Wardany by the system with the neural network system as taught by Schiffres for the same reason set forward in claim 3.
Regarding Claim 5, the modified El-Wardany teaches the additive manufacturing system of claim 3, wherein the multiple different input factors comprise one of the material data and process parameters (El-Wardany, [0026], the input factors includes raw material composition which is a material data collected by the real-time X-ray assessment model [0030]).  
Regarding Claim 9, the combination of El-Wardany and Tsumuraya teaches the additive manufacturing system of claim 1, but the combination fails to teach wherein the one or more corrective actions comprise a discard of at least a portion of the feedstock material.
However, Schiffres teaches the one or more corrective actions comprise a discard of at least a portion of the feedstock material ([0165], if the phase and/or amplitude of the periodic signal exceeds an acceptable value, that area can be remediated. If voids are found, it would then be possible to add more powder, if necessary, and re-melt the layer by scanning over it again with the laser at melting power. The layer with defect is being re-melted which implies the discarding of the layer since the layer is being remanufactured as a new layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the corrective response disclosed by the modified El-Wardany by discarding part of the manufactured material as taught by Schiffres to reduces the time and material losses incurred due to failed parts, and decreases the number of covert defects ([0166]).
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744